Citation Nr: 1522680	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  09-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisiana-at the time in Gretna, Louisiana.  The RO subsequently returned to operate in New Orleans, Louisiana.

In his April 2009 substantive appeal, the Veteran requested a Board hearing, which was scheduled for April 2012.  He did not report to this hearing, and good cause has not been shown for the failure to appear.  As such, no further hearing action is required, as the request is deemed withdrawn.  See 38 C.F.R. §§ 20.700, 20.704(d).

An appeal was also perfected on the issue of service connection for erectile dysfunction.  This claim was granted in a December 2014 rating decision, which the Veteran has not appealed.  Thus, that issue is no longer in appellate status.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's last VA examination to determine the current severity of his type II diabetes mellitus was in February 2010.  The evidence of record suggests that this examination is not representative of the Veteran's current level of disability.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).  In this regard, the Board notes that the February 2010 VA examiner found no signs of neurologic abnormalities due to diabetes.  Nevertheless, service connection was subsequently established for diabetic neuropathy of both lower extremities.  See August 2014 rating decision.  This decision was based on an October 2013 VA treatment record that reportedly shows a diagnosis of diabetic neuropathy of both lower extremities.  Id.  The Board has not been able to review such record as it appears that there are VA treatment records that have not been associated with the claims file.  On remand, the AOJ should make efforts to obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his type II diabetes mellitus.

The examiner should review the claims file in conjunction with the examination. 

The examiner should indicate whether the Veteran's diabetes mellitus, type II, requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner should state how long they last and what kind of care is necessary.

3.  After any additional indicated development, readjudicate the issue on appeal.  If any issue on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




